Citation Nr: 0301355	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
sebaceous cyst of the mid-back.  

(The issues of service connection for: hypertension; a 
left elbow condition; bilateral rotator cuff tendinitis, 
claimed as a shoulder condition; a herniated disc, lumbar 
spine, claimed as low back pain; hematuria; bronchitis; 
and, gastrointestinal disorder, claimed as 
gastroenteritis; all will be the subject of a later Board 
decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The appellant had active duty from March 1968 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Chicago, Illinois, VA Regional Office, which denied the 
benefit sought on appeal.  At that time, additional claims 
of service connection for residuals of a cracked rib and 
conjunctivitis were also denied.  However, the veteran 
withdrew his appeal of the denials of these two claims at 
his personal hearing at the RO in January 2002, a 
transcript of which is maintained in the claims file 
(accepted in lieu of a substantive appeal).  

As noted on the preceding page, the veteran's claims of 
service connection for various disorders will be the 
subject of a future Board decision.  The Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice, and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and 
information needed to substantiate his claim for an 
increased rating, obtained all relevant, available and 
identified evidence, and provided him an appropriate VA 
medical examination, all in an effort to assist him in 
substantiating his claim for increased VA compensation 
benefits.  

2.  The veteran's service-connected sebaceous cyst of the 
mid-back includes one scar, residual of surgical removal 
and drainage of a sebaceous cyst, and two other masses 
(probable benign neoplasms or sebaceous cysts): the scar 
is nontender to pressure, moderately depressed and 
adherent, and darker brown in color than the surrounding 
tissue, and slightly to moderately disfiguring; both the 
small and larger masses of the mid-spine were nontender on 
VA examination in May 2000, but in October 2001, the 
veteran received treatment for an infected sebaceous cyst 
of the mid-back manifested by a draining and swollen cyst 
with complaints of severe pain and a foul odor.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 10 percent evaluation, but no more, are met 
for service-connected sebaceous cyst, mid-back.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 4.1, 4.2, 
4.7, 4.20, 4.118, Diagnostic Codes 7804, 7806 and 7819 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim 
adjudicated on the merits on appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 C.F.R. § 3.159 (VCAA).  The 
veteran was provided an adequate VA skin and scar 
examination a number of times, most recently in May 2000.  
Additionally, all identified VA and private treatment 
records pertinent to the claim adjudicated on the merits 
herein were obtained.  The veteran was requested to 
identify sources of private and VA treatment, and he 
responded with the submission of additional private 
treatment records.  Additionally, the veteran's sworn 
testimony was obtained in January 2002.  The salient point 
is that the veteran was afforded every opportunity to 
submit medical evidence to substantiate his claim, and he 
has done so.  Accordingly, the Board finds that VA has met 
its duty to assist.  

The VA has also met VCAA's notice requirements: The 
December 2001 statement of the case (SOC) and February 
2002 supplemental statement of the case (SSOC) advised the 
veteran of the sort of evidence he needed to submit.  
Moreover, given the favorable action taken by the Board 
herein, the above notices and development actions indicate 
that the veteran was advised of the need to submit medical 
evidence in order to support his claims on appeal.  Notice 
of VCAA was issued to the veteran in March 2001, which was 
adequate in all regards.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board concludes that VA has met 
both the duty to assist and notice provisions of VCAA, and 
further development of this one claim on appeal would 
serve no useful purpose.  

II.  Increased Rating

Generally, VA disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Such evaluations involve considerations of the level of 
impairment of the veteran's ability to engage in ordinary 
activities, to include employment. 38 C.F.R. § 4.10.  

Regulations require that in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
38 C.F.R. § 4.1, 4.2, and that the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55.  In evaluating the veteran's immediate claim 
for an increased rating, all regulations which are 
potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If VA's Schedule for Rating Disabilities does not include 
a specific diagnostic code for a particular disability, it 
may be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Pursuant to Diagnostic Code 7819, benign new growths of 
the skin are rated as scars, disfigurement, etc.  
38 C.F.R. § 4.118 (2002).

In this case, the veteran's service-connected sebaceous 
cyst disorder may also be rated by analogy to eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  However, the 
Board finds that Diagnostic Code 7804 is more appropriate 
to the service-connected disability for evaluation.  While 
some of the criteria for rating skin disorders were 
amended on August 30, 2002, the changes do not affect the 
veteran's disorder, given the documented clinical and 
medical facts of the case, as well as the Board's 
favorable action under Diagnostic Code 7804, which was not 
amended in August 2002, and given the Board's favorable 
disposition of the claim.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991), where a law or regulation changes after a claim 
has been filed or reopened but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise, or permitted the VA Secretary to do otherwise, 
and the Secretary did so. The criteria for evaluating skin 
disabilities was amended during the pendency of this 
appeal. Accordingly, the Board is compelled to review the 
clinical evidence on file in relation to both the older 
superseded and more newly adopted criteria and to apply, 
since the adoption of the new criteria, whichever of the 
criteria are more favorable to the veteran's claim.  The 
Board finds no prejudice to the veteran in considering the 
claim adjudicated on the merits herein, as a favorable 
disposition of the claim is made, as detailed below.  

Under the criteria for eczema prior to August 30, 2002 at 
Diagnostic Code 7806, a 10 percent evaluation is warranted 
for eczema manifested with exfoliation, exudation or 
itching on an exposed surface or extensive area.  For a 30 
percent evaluation, there must be exudation or constant 
itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the revised criteria for eczema pursuant to 
Diagnostic Code 7806, slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, warrants a noncompensable evaluation.  Exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area, is to be rated as 10 percent disabling.  
Constant exudation or itching, extensive lesions, or 
marked disfigurement, is to be rated as 30 percent 
disabling.  

In the instant case, the VA examination report of May 2000 
shows no exfoliation, exudation or itching, and while 
slightly to moderately disfiguring, the scar and masses do 
not involve an exposed area, or the head, face or neck.  
Accordingly, neither the revised nor former criteria at 
Diagnostic Code 7806, nor Diagnostic Code 7800, provides a 
basis for a compensable disability evaluation.  

However, under Diagnostic Code 7804, painful scars are 
rated as 10 percent disabling-the maximum rating available 
under the unchanged former (or revised in other aspects) 
criteria.  On VA examination in May 2000, the sebaceous 
cyst scar and the two additional masses of the mid-back, 
probable benign neoplasms or sebaceous cysts, were 
specifically identified as being non-tender.  Thus, the 
examination findings do not provide a basis for a 
compensable evaluation.  An October 2001 private medical 
statement, however, reflects that the veteran sought 
treatment for complaints of severe pain and a foul odor 
relating to the sebaceous cyst of the mid-back.  
Examination revealed fluid oozing out of a swollen cyst on 
his mid-back.  The diagnosis was infected sebaceous cyst 
and antibiotics were prescribed.  The Board recognizes, as 
pointed out by the RO, that the private examiner did not 
independently verify the veteran's complaints of pain.  
Nevertheless, it must be pointed out that the veteran has 
complained of pain associated therewith since at least the 
time of the May 2000 VA examination.  Resolving reasonable 
doubt in his favor, the Board concludes that the 
disability at issue more closely approximates the criteria 
for a tender and painful scar.

The Board concludes that the above findings warrant a 10 
percent rating under Diagnostic Code 7804 for painful 
scar, with the resolution of the benefit-of-the-doubt 
doctrine in the veteran's favor, pursuant to 38 U.S.C.A. 
§ 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365.  However, 
the veteran is advised that this is the maximum evaluation 
available under Diagnostic Code 7804, and the Board can 
find no basis under any other Diagnostic Code for an 
evaluation in excess of 10 percent.  


ORDER

An increased 10 percent evaluation for sebaceous cyst, 
mid-back, is granted subject to the controlling 
regulations governing the award of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

